Title: [Diary entry: 4 May 1786]
From: Washington, George
To: 

Thursday 4th. Thermometer at 58 in the Morning—68 at Noon and 63 at Night. Clear and pleasant, with but little wind, and that Easterly. Towards evening it began to lower a little and at Night a circle appeared round the Moon. Doctr. Craik came here in the forenoon, & crossed the river after Dinner on his return home, at wch. time I set out for Abingdon in Order (to morrow) to Survey my 4 Miles run Tract; on which I had cause to apprehend trespasses had been committed. Sent Majr. Washington to Town on Business where he and Mr. Lund Washington engaged to Mr. Watson 100 Barrls. of my Flour to be delivered next week at 32/9 pr. Barrl. Not many fish caught to day at the Ferry. Made good the missing Barley at Muddy hole.